      Case: 4:19-cr-00396-CDP Doc. #: 2 Filed: 05/23/19 Page: 1 of 1 PageID #: 4
                              UNITED STATES DISTRICT COURT                               FILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                  MAY 2 8 2019
                                                                                    U. S. DISTRICT COURT
UNITED STATES OF AMERICA,                       )                                 EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )    No.
                                                )
AARON DAVIDSON,                                 )

                 Defendant.
                                                )
                                                       4:19CR396 CDP/SPM

                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

     On or about May 13, 2019, in the City of Saint Louis, within the Eastern District of

Missouri,

                                     AARON DAVIDSON,

the defendant herein, knowingly possessed one or more firearms, knowing that he had previously

been convicted of a crime punishable by a term of imprisonment exceeding one year, and the

firearm previously traveled in interstate or foreign commerce during or prior to being in the

defendant's possession.

     In violation of Title 18, Untied States Code, Section 922(g)(l).

                                                             A TRUE BILL.




                                                            FOREPERSON
JEFFREY B. JENSEN
United States Attorney


THOMAS REA, #53245MO
Assistant United States Attorney
